Citation Nr: 1811580	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  09-06 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 1967 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In August 2010, a Board hearing was held where the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  

Most recently, in May 2017, the Board remanded the appeal for further development.  Unfortunately, as discussed below, another remand is necessary to evaluate the claim.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2017, the Board remanded the claim to obtain identified private treatment records and a VA psychiatric examination in accordance with DSM-IV.  Pursuant to the May 2017 remand, an August 2017 psychiatric examination was obtained.  However, there is no indication the examiner considered the DSM-IV criteria.  To the contrary, the examiner specifically found the Veteran did not meet the DSM-V criteria for PTSD.  While the Board sincerely regrets the delay, a remand is necessary to fully comply with the May 2017 Board remand instructions.  

The prior remand also asked that the Veteran complete the necessary authorization for VA to obtain outstanding records from the Kanawha Charleston Health Department or for any other private provider of mental health treatment that he wishes VA to consider.  He was sent a letter in June 2017 asking him to provide a release, but he did not respond.  His representative argues VA is obligated to ask him again, but that is not legally mandated.  Since this claim is being remanded, the Veteran has another opportunity to provide the release to VA, but, unless he does so, nothing further can be done with respect to private medical records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all treatment records from the Huntington VAMC/Charleston CBOC from May 2017 to the present.

2.  Refer the Veteran's file to the examiner who evaluated him in August 2017.  If that individual is not available, then send the file to another mental health professional.  Additional in-person examination is not necessary, unless the examiner determines otherwise.  The complete claims file, including a copy of this remand, should be provided to the examiner.  

The examiner is referred to the Board's 2015 decision (pages 5-6) for a description of the Veteran's service events, which have been conceded as consistent with the time and place he served.

In answering the following questions, the examiner should consider DSM-IV criteria as the Veteran's claim was filed with VA and pending prior to adoption of DSM-5.

The examiner should first opine as to whether it is as likely as not - under DSM-IV criteria - the Veteran has PTSD, and, if so, whether it is related to the described service events.

Then, the examiner should opine as to whether any other psychiatric diagnosis (to include the previously diagnosed mood and depressive disorders) under DSM-IV criteria are at least as likely as not (i.e., to at least a 50-50 degree of probability) related to the described service events.

The reasons and bases for all opinions expressed should be provided.  

3.  After completing the above, and any other development deemed necessary, readjudicate the claim.  If any benefit sought on appeal is not granted, the Veteran should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


